FILED

UNITEI) sTATEs I)ISTRICT CoURT NI.)’V t 9 2012
FCR THE DISTRICT oF CGLUMBIA cclen404
U.S. 519, 520 (1972). Even pro se litigants, however, must comply with the Federal Rules of
Civil Procedure. Ja)'rell v. Tz'sch. 656 F. Supp. 237, 239 (D.D.C. 1987). At a minimum, a
complaint must contain a short and plain statement of the grounds upon which the court’s
jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled
to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendant of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of resjudicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498

(D.D.C. 1977). These principles apply equally to a petition for a writ of mandamus.

Petitioner alleges that his criminal conviction has been overturned and the State of
Minnesota intends "to try and prosecute [him] again for the same case the Minnesota Supreme
Court has overtumed." Pet. at 2 (page number designated by the Court). He submits an
"Affidavit of Fact" and a "Notice of Absolute Forgiveness and Discharge Forever of All Known
and Unknown Estate Debts, Duties, Claims, and Liabilities," among other exhibits, yet the Court
cannot discern what claim he brings against the named defendants, or a basis for this Court’s

jurisdiction Accordingly, the Court will deny the petition and dismiss this action.

An Order consistent with this Memorandum Opinion is issued separately.

@3’\»®4°.»~

V_ United/States District Judge
DATE; )\/.> v. f/ w